Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kub et al (US 2004/0009649).	
Kub et al taught that it was known at the time the invention was made to transfer an integrated circuit onto an alternative substrate at a wafer lever which included the steps of providing a circuit layer 10 on a wafer 12 and temporarily attaching the wafer with the circuit layer thereon to a handle 20 with a thermoplastic adhesive material 18 (noting that the low stress material 16 is an optional material which may be provided). The reference to Kub et al taught that the wafer 12 was removed via a lapping and grinding operation to thin circuit layer 10 wherein all of the wafer 12 was removed (see Figure If). The reference taught that onto the exposed circuit layer 10 one attached a second substrate layer 24 which included the use of sapphire as the second substrate layer 24. The bonding may be via direct bonding with a hydrophilic bonding approach where an oxide layer is used to facilitate the bond (see paragraph [0081] noting that the reference additionally suggested that bonding material may be provided on the surface of the circuit layer prior to the bonding operation, see paragraph [0074]. The applicant is more specifically referred to Table 1, paragraphs [0063] and [0065] for the discussion of the use of sapphire as the second substrate that the device was united to. Applicant is additionally referred to paragraphs [0037] and [0040] for the discussion regarding the thinning operation performed via grinding. Also, see paragraph [0034] where the reference suggested that thermoplastic adhesive would have been suitable in the operation to bond the initial wafer to the handle prior to grinding. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al (US 2004/0009649).	
Kub et al is discussed at length above in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. The reference did not expressly recite that the oxide layer was polished, however as noted above, polishing the oxide layer does not impart any structure to the finished end product (as the oxide layer is present between the circuit layer and the sapphire layer and employed to facilitate bonding of the two together whether it was polished or not). Generally, however, it would have been understood to polish the surface before the direct bonding operation between the circuit (silicon) layer and the sapphire layer and such is taken as conventional in the art of direct bonding. It should additionally be noted that the circuit layer was provided on the silicon wafer and that the same was subject to wafer thinning which included thinning the wafer to less than 100 microns to as little as 2 nm, see paragraph [0037]. Certainly then, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the circuit layer provided in the operation included thinning the layer to a thickness of 10 microns when desired as suggested by Kub et al and such would have been a function of the particular active, circuit layer provided on the wafer.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kub et al (US 2004/0009649) in view of Beckmann et al (US 20140349095).
Kub et al is discussed above in paragraphs 3 and 5 and applicant is referred to the same for a complete discussion of the reference. The reference was silent as to the thickness of the sapphire substrate in the operation. Beckmann et al taught that sapphire substrates were known to have a thickness on the order of 1.5 mm (1500 microns), see paragraph [0024]. Clearly, there is no criticality to the thickness of the sapphire wafer employed in the operation and one skilled in the art would have been expected to utilize commonly available wafers in the processing therein including wafers having a thickness of 1500 microns. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a sapphire wafer having a conventional thickness of 1500 microns for the wafer in the bonding operation of Kub et al as such a sapphire wafer was known per se as evidenced by Beckmann et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the word “Sapphire” appears which should be changed to --sapphire-- as the claim is supposed to have a single capitalized word at the beginning of the claim and no other capitalized words within the claim subsequent to that. Applicant is also referred to claim 4, line 2 where the word “Sapphire” also appears.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddad et al (US 2013/0168803) and Guarini et al (US 6911375) both taught various arrangements for making a silicon on sapphire assembly which included joining the silicon circuit layer to a sapphire substrate while the circuit layer was associated with a handle wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746